Citation Nr: 0916611	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-37 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a central right 
paracentral disc protrusion at L5-S1, claimed as a back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to August 
1986 and from October 1987 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

In October 2008, the Board remanded this matter in order to 
afford the Veteran a Travel Board hearing.

In March 2009, the Veteran appeared and testified before the 
undersigned Veterans Law Judge at a Board hearing. A 
transcript is of record.

In a January 2005 statement in support of his claim, the 
Veteran reported that he was unable to work. As such, the 
Board presently REFERS a claim for a total disability 
evaluation based on individual unemployability.  See Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding 
that once a veteran submits evidence of a medical disability 
and submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability). 


FINDING OF FACT

A central right paracentral disc protrusion at L5-S1, claimed 
as a back disorder was incurred in service.





CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a central right paracentral disc protrusion at L5-S1, claimed 
as a back disorder, is warranted. 38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A, 5107(b) (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159. The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
or other law should be undertaken. However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.


The Merits of the Claim

Service Connection; In General

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309. In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Back Disability

Background

Service treatment records indicate the Veteran injured his 
back in 1985 while carrying a sofa and was diagnosed with an 
acute sprain and strain of the lumbar spine. The Veteran 
additionally was diagnosed with a lumbar strain in 1985 while 
playing basketball. 

In May 2006, the Veteran underwent a VA examination and was 
diagnosed with degenerative disc and joint disease of the 
lumbosacral spine with residuals. The examiner stated he 
could not connect the 1984-1985 in-service incidents to the 
Veteran's present condition without resorting to speculation.

In a July 2008 treatment record from the Carolina Spine and 
Hand Center, Dr. JAB opined that the Veteran's current disc 
pathology was related to the Veteran's previous pathology 
from 1985 when he injured his back. Dr. JAB stated he 
reviewed his previous notes to come up with the conclusion 
that with the Veteran's persistent pain and symptoms through 
the years, that this was causally related to his initial 
accident.

Analysis

The Veteran claims entitlement to service connection for a 
central right paracentral disc protrusion at L5-S1, claimed 
as a back disorder, due to an injury experienced in service. 
Based on a review of the evidence, and resolving the benefit 
of the doubt in favor of the Veteran, the Board grants the 
Veteran's appeal and awards service connection for a central 
right paracentral disc protrusion at L5-S1, claimed as a back 
disorder.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." In Gilbert, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence. Under the benefit of the doubt 
doctrine established by Congress, when the evidence is in 
relative equipoise, the law dictates that the Veteran 
prevails. Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the medical 
evidence and the testimony of the Veteran, the Board 
concludes that service connection for a central right 
paracentral disc protrusion at L5-S1, claimed as a back 
disorder is warranted.  As noted above, the evidence includes 
the service treatment records which show a back injury in 
service and a private orthopedic opinion which stated that 
after a review of the records, the Veteran's persistent pain 
and symptoms through the years was causally related to his 
initial accident. Although a May 2006 VA examiner opined that 
the Veteran's back disorder could not be connected to service 
without relating to speculation, the evidence of record is at 
least in relative equipoise.

With the resolution of reasonable doubt in the Veteran's 
favor, service connection for a central right paracentral 
disc protrusion at L5-S1, claimed as a back disorder is 
warranted.

ORDER

Service connection for a central right paracentral disc 
protrusion at L5-S1, claimed as a back disorder is granted, 
subject to the law and regulations governing the award of 
monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


